Citation Nr: 0930907	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  93-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for low back pain with 
radiculopathy, currently rated as 40 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).

                                                       
REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of  the 
United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  During the course of this 
appeal, the claims folder was transferred to the RO in St. 
Louis, Missouri.

The Board remanded the case in December 1994, January 1999, 
and December 2003 with instructions that the RO schedule the 
Veteran for appropriate VA examinations, obtain private and 
VA medical records, and to notify the Veteran of regulatory 
changes for rating disabilities of the spine. That 
development was accomplished.

In an August 2004 rating decision, entitlement to TDIU was 
denied.  The Veteran perfected an appeal.

In a March 2006 decision, the Board denied entitlement to an 
increased rating for low back pain with radiculopathy.  The 
issue of TDIU was not addressed because the documentation 
addressing that issue was still located at the RO.  The 
Veteran appealed the denial of his claim for an increased 
rating to the United States Court of Appeals for Veterans 
Claims (Court).  

Pursuant to a June 2007 Joint Motion for Remand (Joint 
Motion), the case was remanded to the Board for 
consideration, if applicable, of 38 C.F.R. § 3.321(b).  

In March 2008, the Board remanded this case.  The claims are 
now ready for appellate review.  

The Board notes that during the course of the appeal, the 
Veteran changed representation from a service organization to 
a private attorney.  In a January 2008 letter, the Veteran 
was advised that this private attorney was no longer 
practicing before the Board and if alternate representation 
was not chosen, it would be assumed that the Veteran was 
representing himself.  However, thereafter, an informal 
hearing presentation was received from the service 
organization.  Due to the discrepancies in the record, the 
Veteran was sent a letter in June 2009, requesting that he 
indicate the current representative.  He was told that if he 
did not respond, the Board would assume that he was 
representing himself.  

The Veteran has not responded; thus there is no 
representation in this case.  


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by some 
limitation of motion, but no ankylosis, no significant 
neurological findings in either lower extremity, and 
radiographic evidence of degenerative disc disease at L3-4.

2.  The Veteran does not meet the schedular criteria for TDIU 
and the Veteran's service-connected disability does not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for low back pain with radiculopathy have not been 
met.  38 U.S.C.A. § 1155 (West Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic 
Codes 5293, 5295 (as in effect both prior to and on and after 
September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were issued in May 2004, April 2005, April 2008 
and September 2008 which cumulatively satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's low 
back claim (a VCAA letter was issued prior to adjudication of 
the TDIU claim), this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
December 2008.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 556 
U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

According to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claim was sent VCAA notice letters which 
were compliant with the directives in Vazquez-Flores in April 
and September 2008.  

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected low back disability since the 
claimant was last examined in July 2008.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  As discussed in greater detail 
below, the examinations in this case are adequate upon which 
to base a decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The information provided to the Veteran 
throughout this appeal have furnished the necessary 
additional notification to the claimant with regard to his 
claims.  

The VCAA letters in 2008 also discussed the appropriate 
disability rating or effective date to be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

The record shows that the Veteran developed low back pain in 
service as a result of lifting a heavy generator.  The 
initial diagnostic assessment was low back strain.  The 
Veteran's back pain continued during service and after his 
separation from active duty.  As a result, an April 1990 
rating decision granted service connection and assigned a 10 
percent disability rating for low back pain with 
radiculopathy.

In July 1990, the Veteran submitted a new claim for VA 
benefits, and in November 1990, the Veteran specifically 
filed a claim for increased compensation benefits.  In an 
April 1991 rating decision, the RO denied the Veteran's claim 
and continued the 10 percent rating.  The Veteran appealed 
that decision.  During the course of this appeal, the RO 
increased his disability rating to 20 percent in a May 1992 
rating decision and then to 40 percent in an August 1998 
rating decision, effective July 1990.  Therefore, the issue 
on appeal is entitlement to a disability rating in excess of 
40 percent for the veteran's disability due to low back pain 
with radiculopathy.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Veteran was treated for low back pain at St. Paul Ramsey 
Medical Center from 1990 to 1991.  An electromyography (EMG) 
performed in January 1991 showed evidence of polyneuropathy.  
A January 1991 report noted the Veteran's complaints of 
sudden short pains in both lower legs and numbness in the 
arms.  The Veteran reported a brief episode in which he was 
unable to move.  A physical examination revealed no sensory 
deficits.  Decreased strength was present in both lower 
extremities.

An October 1991 decision by the Social Security 
Administration (SSA) determined that the Veteran had been 
disabled since October 1986 due to his chronic low back and 
neck pain, degenerative joint disease of the lumbar spine, 
polyneuropathy, and varicose veins.

When seen in February 1991, the Veteran reported constant low 
back pain but denied frank radiating pain into the lower 
extremities.  Objectively, straight leg raising was possible 
to 60 degrees bilaterally.  Reflexes in the lower extremities 
were present and equal.  Superficial sensation was intact.  
An examination of the back showed evidence of splinting or 
spasm.  Generalized tenderness was present on very deep 
palpation along the lumbosacral joint and laterally to both 
sides.  The examining physician concluded that the Veteran 
probably had degenerative disc disease of the lumbar spine.

The Veteran testified at a personal hearing before a hearing 
office at the RO in February 1992.  At that time, the Veteran 
complained of constant low back pain.  He also reported 
numbness, weakness, and poor circulation in both lower 
extremities.  He said his symptoms were aggravated by 
prolonged sitting.  The Veteran's representative requested 
that the Veteran be scheduled for a VA examination to 
determine the cause of the Veteran's polyneuropathy.

The Veteran was afforded VA orthopedic and neurological 
examinations in March 1992 to determine the nature and 
severity of his low back disability.  At his neurological 
examination, the Veteran reported constant low back pain as 
well as numbness and tingling in his hands, thighs, legs, and 
feet.  He also reported numbness in his legs and feet with 
prolonged sitting, which would occasionally cause his legs to 
give out.  He denied bowel and bladder problems.

A physical examination revealed normal power in both lower 
extremities.  The Veteran walked with a normal based gait.  
Atrophy was present in his extensor digitorum brevis on both 
feet; however, he was able to get out of his chair easily and 
support his weight.  He was also able to walk on his heels 
and toes.  No fasciculations were noted. Reflexes in his 
hamstrings, patellas, and plantars were 2+ bilaterally, and 
the toes were downgoing.  There was a graded examination to 
light touch over both lower extremities.  Pinprick was intact 
over his lower extremities. Proprioception was also intact 
for his toes.  There was no double simultaneous extinction to 
light touch over his four extremities.  The examiner 
concluded that the examination was essentially normal with 
the suggestion of an early peripheral neuropathy in his lower 
extremities.

At his orthopedic examination, straight leg raising in the 
supine position was 90 degrees on the right and 30 degrees on 
the left. Straight leg raising while sitting was 
approximately 80 degrees bilaterally, with pain in the left 
leg behind the calf and discomfort in the low back.  Deep 
tendon reflexes were 2+ at the knees and ankles, with toes 
downgoing.  Numbness was present with pinprick from the 
distal lower legs down to the toes.  Range-of-motion testing 
of the lumbosacral spine revealed flexion of 45 degrees, 
extension of 10 degrees, lateral flexion of 20 degrees, and 
rotation of 20 degrees.  There was minimal muscle spasm in 
the lumbosacral area bilaterally, but no pelvic tilt.  The 
lordotic curve was well preserved.  The Veteran was able to 
walk on his heels and toes and could squat slowly to the 
floor.  He was able to remove his clothes easily and dress 
without assistance.  He rolled back on the table in the 
characteristic manner of those who have chronic low back 
trouble.  The diagnostic assessment was low back injury, 
1981, with severe muscle spasm, recurrent low back syndrome 
since 1981.  X-rays also revealed degenerative disc disease 
at L3-4.

VA outpatient treatment records dated from 1992 to 1994 also 
noted the Veteran's complaints of low back pain with pain and 
weakness in both lower extremities.  However, an EMG 
performed in August 1992 revealed no abnormalities.  The 
Veteran was seen in March 1993 for an acute exacerbation of 
low back pain.  At that time, the Veteran's spine 
demonstrated decreased flexion due to pain.  Mild tenderness 
was present in the lower lumbar spine.  Motor strength of 
both lower extremities was 5/5, sensation was grossly intact, 
and straight leg raising was negative.  The diagnosis was 
chronic low back pain with acute exacerbation.

The Veteran underwent another VA neurological examination in 
April 1995.  During the examination, the Veteran denied bowel 
or bladder problems but reported an 11 year history of 
occasional difficulty with erections.  He denied having 
cramps, but described muscle twitching at night.  He reported 
that he only took Tylenol and nonsteroidal anti-inflammatory 
drugs.  A physical examination revealed 5/5 strength in the 
lower extremities with some give away in the right lower 
extremity.  There was no evidence of any fasciculations or 
atrophy in either lower extremity, although the skin was dry 
and lacked hair.  His coordination was normal.  There was 
decreased light touch up to the midcalf and in the upper 
extremities above the wrists, which did not necessarily fit 
with classical glove and stocking distribution.  Minimally 
decreased proprioception was present in the lower 
extremities.  Reflexes were 2+ in the patellar bilaterally 
and absent in the ankles.  His toes were downgoing 
bilaterally.  His gait was normal based.  He also had minimal 
difficulties with tandem.

The diagnoses included degenerative disk disease at L3-4, 
degenerative arthritis of the left hip, loss of range of 
motion of the back, and increased lumbar lordosis.  X-rays 
revealed mild degenerative disk disease of the L3-4 level 
with slightly narrowed disk space.  The examiner concluded 
that the Veteran had a very mild length dependent peripheral 
neuropathy, probably of the polyneuropathy type.  He 
indicated that the likely source was the veteran's nutrition, 
as he appeared cachectic and denied having an acceptable 
diet.

The Veteran testified at another hearing before a hearing 
officer at the RO in May 1996.  The Veteran essentially 
reiterated his complaints of constant low back pain with 
radiating symptoms into both lower extremities.  He described 
the pain as though barbed wire was being pulled through his 
legs.  He explained that he had poor circulation and that he 
often dragged his foot.  He also reported decreased ankle 
jerks.  He stated that he walked with most of his weight on 
his right side because his left side was weaker.  The 
Veteran's representative requested that the Veteran was 
afforded an additional VA examination to properly consider 
the Veteran's complaints of pain and weakness.

At a December 1996 VA examination, the Veteran's lumbosacral 
spine demonstrated flexion of about 60 degrees, extension of 
about 20 degrees, and rotation of about 45 degrees in both 
directions.  Straight leg raising was 80 degrees bilaterally.  
Deep pressure on the back revealed no pain.  Both legs 
appeared normal. Pulsations and reflexes were normal.  X-rays 
revealed no change from March 1992 with respect to the 
Veteran's degenerative changes at L3-4 with 3 mm subluxation.  
The diagnosis was lumbar injury, but without any significant 
objective findings.  The examiner felt strongly that the 
Veteran's basic problems were more social or psychiatric.  
However, the examiner indicated that pain could significantly 
limit function and mobility, although there was no limitation 
of motion due to pain on use.  The examiner also found no 
excess fatigability, incoordination, or pain on movement.

The Veteran was afforded a VA peripheral nerves examination 
in April 1997.  At that time, the Veteran reported a drawing, 
pulling discomfort in his low back area with a throbbing 
discomfort from the sacroiliac joint area up to the lower-to-
mid thoracic spine area.  These symptoms seemed to come and 
go and would fluctuate in intensity.  He also described a 
drawing discomfort in his legs and indicated that his legs 
would fall asleep while sitting.  He indicated that he could 
walk only a few blocks without discomfort in his legs, which 
included cramping and drawing in the posterior thighs and 
calves.  He said he could walk better on a level surface than 
on an incline.  He indicated that he could only walk about 
six or seven blocks.  He reported numbness in both legs, 
right lateral hip pain, and occasional left groin pain.  He 
also reported knee pain and discomfort in his upper 
extremities.  It was noted that he was able to dress himself 
adequately and take care of his hygiene.

A physical examination of the lumbosacral spine revealed 
flexion of 70 degrees, extension from 20 to 25 degrees, 
lateral bending of 30 degrees, and reasonable rotation in 
both directions.  It was noted that motion was done without 
pain or grimacing.  Mild pain was present to palpation along 
the lumbosacral paravertebral muscles, with no severe muscle 
spasms.  Straight leg raising was negative, with no radicular 
symptoms to about 70 to 75 degrees bilaterally.  No atrophy 
was present in the lower extremity muscles.  Range of motion 
of the hips was full and pain free.  Deep tendon reflexes 
suggested a slightly diminished right ankle jerk and normal 
knee jerks.  Lower extremity strength was unremarkable, 
including foot dorsiflexors and toe extensors.

The diagnostic impression was chronic mechanical back pain 
with history of mild lumbosacral radiculopathy, no 
electromyogram evidence of radiculopathy, but past physical 
findings suggestive of such at the time of injury.  The 
examiner found no change in the Veteran's physical status or 
physical examination since his past compensation 
examinations.  The examiner also found no significant 
physiological pathology in the Veteran's lower extremities.

When examined by VA in May 1997, the Veteran reported 
constant numbness in both legs since his initial inservice 
injury.  He also reported weakness in his legs and said they 
would occasionally give out.  The Veteran explained that his 
whole body felt "dead" in the morning when getting up.  
However, the examiner noted that the Veteran's history did 
not suggest any specific peripheral nerve lesion or any 
cervical or lumbar radiculopathy.

On physical examination, both tone and bulk of both lower 
extremities were normal.  Strength was 5/5.  A sensory 
examination revealed no deficit to pinprick in both lower 
extremities in the radicular or peripheral nerve type 
distribution.  Light touch was also normal.  Double 
simultaneous stimulation was also normal.  The examiner's 
diagnostic assessment was: "On neurologic examination, no 
deficit detected which would be compatible with peripheral 
neuropathy affecting the upper or the lower extremities.  In 
addition, neurologic examination does not provide any 
evidence for cervical or lumbosacral radiculopathy."

At a February 1998 VA examination, the Veteran complained of 
constant pain in his midback with radiation down his left leg 
to the calf and occasionally to the ankle.  He reported a 
combination of pain and numbness.  He also reported that both 
feet would occasionally become numb.  He explained that he 
was unable to walk more than three blocks at a time because 
of weakness in his legs and burning pain in his left leg.

Objectively, the Veteran walked with a shuffling gait and 
showed a mild limp favoring his left leg.  When asked to 
move, the Veteran insisted that the pain was too severe.  The 
lumbar spine was not painful on percussion.  Straight leg 
raising could not be pushed over 15 degrees. Range-of-motion 
testing revealed flexion of 15 degrees, extension of 10 
degrees, lateral flexion of 10 degrees, and lateral rotation 
of 10 degrees.  No peripheral edema was present.  Pedal 
pulses were easily palpable.  The diagnostic impression 
included mild degenerative disease of the thoracic spine, 
degenerative disc disease at L3, and subluxation of L3 on L4.

A VA neurological examination was performed in February 1998 
to determine whether there existed a relationship between the 
Veteran's symptoms in his lower extremities and his back 
pathology.  A physical examination of the back revealed no 
paravertebral muscle spasms.  Diffuse tenderness was present 
throughout the lumbar spine from L2 to the upper sacrum.  The 
Veteran complained of a burning pain-like "barbed wire" 
sensation in this area.  His spine demonstrated flexion of 
40 degrees, extension of 15 degrees, and normal lateral 
bending and twisting.  He was able to stand on either leg 
alone.  No atrophy was present in any of the leg muscles.  
Deep tendon reflexes were equal and active, and Babinski's 
were downgoing.  He ambulated with a slight limp to the left.  
He could stand on his heels and toes well.  Romberg testing 
was negative, and tandem walking was done normally.  X-rays 
revealed degenerative disk disease and subluxation of the 
lumbar spine, with no significant change noted when compared 
to the study preformed in August 1997.  The examiner 
concluded that he found no clinical evidence of peripheral 
neuropathy.  Although he indicated that the Veteran had some 
changes in his low back by X-ray, specifically a 
spondylolisthesis of L3-4, there was no evidence of 
peripheral neuropathy.

A June 1998 report from the Fitzgerald Chiropractic Clinic 
noted that the Veteran was being seen in that office since he 
was involved in a motor vehicle accident in May 1998.  Range-
of-motion testing of the lumbar spine revealed flexion of 80 
degrees with pain, extension of 20 degrees with pain, lateral 
flexion of 25 degrees bilaterally with tightness, and 
rotation of 40 degrees to the right and 35 degrees to the 
left, both with tightness.  A November 1998 report notes that 
muscle spasms were present from L2 to L5, that Achilles 
reflexes were absent bilaterally, and that patellar reflexes 
were decreased bilaterally.

The Veteran was afforded two VA examinations in March 2000.  
During a neurological examination, the Veteran stated that 
his left lower extremity "is dead."  He also reported sharp 
pains in his legs, with the left greater than the right.  He 
reported other neuralgias in his right hip, right groin, and 
shoulders.  He also described constant low back pain of 
moderate severity, with intermittent flare-ups.  Objectively, 
motor examination revealed full strength of 5/5 in all 
extremities.  Sensation was also intact in all modalities.  
Deep tendon reflexes were 1/1 in the knees and absent at the 
ankles, with bilateral flexor toes.  Coordination was 
slightly slower in the left lower extremity.  His gait was 
antalgic.  There was no bowel or bladder impairment.  The 
examiner diagnosed the Veteran was low back pain secondary to 
degenerative disk disease.  She also opined that it was at 
least as likely as not that this diagnosis was related to his 
lumbar strain injury in 1982, but that there was no evidence 
of radiculopathy or peripheral polyneuropathy.

During his orthopedic examination in March 2000, the Veteran 
denied bowel problems but reported recent frequency of 
urination.  The examiner observed the Veteran move around the 
examination room with difficulty.  It was noted that he 
tended to splint his back somewhat when rising from his chair 
and with climbing on and off the examination table.  The 
spine showed no evidence of list or scoliosis.  There were no 
spasms or tenderness present.  Pain was present on attempted 
flexion beyond 75 degrees, extension beyond 15 degrees, or 
lateral bending to either side beyond 15 degrees.  A 
neurological examination revealed that heel and toe gait was 
normal, while straight leg raising was negative.  Deep tendon 
reflexes were hypoactive overall.  X-rays revealed 
degenerative disk disease at L3-4, with accompanying 
spondylosis and degenerative arthritis.  The examiner 
diagnosed the Veteran with degenerative disk disease of the 
lumbar spine.  The examiner also reviewed the claims filed 
and concluded that there had been no significant changes in 
the objective findings.

At an August 2005 VA neurological examination, the Veteran 
complained of pain in his lower back with radiation to both 
calves.  He said he wore a back brace in bed because his 
symptoms were worse at night.  He denied numbness and 
weakness in his lower extremities.  A physical examination 
revealed that the Veteran walked with a wide-based, shuffling 
gait but did not favor either extremity.  He moved about the 
examining room and climbed on and off the examining table as 
well as one would expect in someone his age.  The lumbar 
spine showed no evidence of spasms or tenderness.  His lumbar 
spine exhibited flexion between 75 and 90 degrees, extension 
of 15 degrees, lateral bending of 15 degrees to either side, 
and rotation of 45 degrees in both directions, all of which 
were performed without any increased pain.  A neurologic 
examination showed that heel and toe gait was intact, 
although his gait appeared somewhat unstable.  Straight leg 
raising was negative, and deep tendon reflexes were 2+ 
overall.

The examiner diagnosed the Veteran with degenerative disk 
disease of the lumbar spine.  The examiner pointed out that 
an EMG performed in February 1998 was normal.  The examiner 
also noted that a comparison of the current physical findings 
with those noted in February 1998 showed that range of motion 
had improved, thereby indicating that there had not been any 
deterioration in the Veteran's low back disability in the 
last seven years.  The examiner also noted that the Veteran's 
range of motion was certainly what one would consider normal 
for someone in this age and with this body habitus.  The 
Veteran also denied incapacitating episodes of pain in the 
past 12 months and had not even seen a doctor during this 
time.  The examiner indicated that the orthopedic and 
neurologic signs and symptoms were compatible with, though 
not diagnostic of, radiculopathy.  He then pointed out that 
there was no actual evidence of neurologic deficits.  Lastly, 
the examiner noted that there was nothing to indicate 
ankylosis of the spine.

At a September 2005 VA orthopedic examination, the examiner 
noted that the Veteran had not seen a doctor during the past 
year for his back.  The Veteran reported constant low back 
pain, which he rated at level 10 on a pain scale from zero to 
10 with 10 being worse.  He also reported radiating pain to 
both legs.  He reported day time frequency of four to five 
times and nighttime frequency times two.  He denied bowel 
problems.  His gait was slow, but otherwise unremarkable.  
The examiner noted that the Veteran did not use a back brace, 
did not experience incomplete or complete paralysis, and did 
not have unfavorable ankylosis.  Slight to moderate 
tenderness was present in the lumbar area with radiation to 
his buttocks and posterior aspect of both thighs.  Range-of-
motion testing revealed flexion of 80 degrees, extension of 
10 degrees, rotation of 20 degrees in both directions, and 
lateral flexion of 20 degrees.  Motion was unaffected by 
repetition, but limited by pain.  No apparent weakness was 
present.  The diagnosis was degenerative disc disease with 
radiculopathy.

In July 2008, the Veteran was afforded another VA 
examination.  At that time, it was noted that the Veteran's 
sole hospitalization was during service.  There were no bowel 
or bladder issues.  It was indicated that current symptoms 
included stiffness and pain of the lumbar spine which was 
mild, but constant.  There were no flare-ups.  There had been 
no periods of incapacitation or bed rest per a physician's 
order.  It was noted that the Veteran was retired due to age 
and his choice and that there were no functional limitations 
on his usual occupation or on his daily or recreational 
activities.  Range of motion testing of the lumbar spine, as 
limited by pain, revealed flexion to 70 degrees (with pain), 
extension to 30 degrees (no pain), right lateral flexion to 
30 degrees (no pain), left lateral flexion to 25 degrees 
(with pain), and right and left lateral rotation to 73 
degrees (no pain).  The Veteran ambulated with a steady gait 
and in a coordinated manner with good symmetry and rhythm 
with movement.  There was no limited motion with walking to 
examination room or climbing upon an examination table.  Gait 
and stance were steady.  There were no spasms.  Strength and 
muscle tone were normal.  There was no muscle atrophy.  
Sensation was normal in the spine and lower extremities' 
reflexes were within normal limits.  There was no cervical or 
thoracolumbar spine ankylosis.  X-rays revealed degenerative 
joint disease.  It was noted that there had been no 
progression since April 2008.

The Board also reviewed numerous VA outpatient treatment 
records dated from 2002 to 2008.  Although some of these 
records pertain to the Veteran's low back disability, none 
indicate that the Veteran has been prescribed bed rest by a 
physician or that his spine is ankylosed.  In addition, a May 
2008 report indicated that although the Veteran had back 
pain, he had no radicular symptoms

The examiner opined that there were no objective findings to 
support the claim of unemployability secondary to the lumbar 
spine disability.  There was no objective evidence that this 
spine disability had resulted in an inability to obtain and 
retain gainful employment.  The Veteran indicated that he had 
not been actively seeking employment and had been receiving 
age-based benefits from the Social Security Administration.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the Veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).


A. Prior to September 26, 2003

For the period prior to September 23, 2003, the Veteran's low 
back disability was evaluated under DC 5295 and DC 5293.  
Under DC 5295, however, 40 percent is the maximum disability 
rating provided for lumbosacral strain.  38 C.F.R. § 4.71a, 
DC 5295.  Therefore, a higher rating is not available under 
this code.  

Likewise, under DC 5292, the maximum rating for limitation of 
motion was 40 percent disabling when severe.  Therefore, a 
higher rating is not available under this code.  

DC 5293 provides a 40 percent evaluation for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief, and a 60 percent evaluation for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, DC 5293.

Applying DC 5293 to the facts of this case, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 40 percent for the Veteran's 
low back disability.  The Board has considered the Veteran's 
complaints of pain and weakness in his lower extremities, 
which he believes are manifestations of severe intervertebral 
disc syndrome. However, the Veteran's subjective complaints 
are inconsistent with the objective findings.

Although an EMG in January 1991 revealed evidence of 
polyneuropathy, EMGs performed in 1992 and 1998 were 
unremarkable.  Moreover, a VA examiner in April 1995 
attributed the Veteran's mild length dependent peripheral 
neuropathy to the Veteran's poor nutrition, as he appeared 
cachectic and reported having a poor diet.  Moreover, only a 
slightly diminished right ankle jerk was noted at his 
April 1997 VA examination.  The examiner also noted that 
there was no EMG evidence of any current radiculopathy.  
Other VA examiners reached the same conclusion in May 1997, 
February 1998, and August 2005.  Of particular relevance, the 
August 2005 VA examination report includes a medical opinion 
that there is no actual evidence of neurologic deficits.  The 
Board also points out that physical examinations consistently 
revealed that straight leg raising was negative and that the 
Veteran was able to stand on his heels and toes.  The Board 
concludes that these findings are inconsistent with 
pronounced intervertebral disc syndrome.  In other words, a 
disability rating in excess of 40 percent is not warranted 
under DC 5293.


B. From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002. 67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) 
(effective from September 23, 2002).  Under the revised 
criteria, intervertebral disc syndrome is evaluated either 
based upon the total duration of incapacitating episodes over 
the past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 40 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least four weeks 
but less than six weeks during the past 12 months; and a 60 
percent evaluation is assigned with incapacitating episodes 
of having a total duration of at least six weeks during the 
past 12 months.  Id.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or 
codes.

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  At his August 2005 VA 
examination, the Veteran denied incapacitating episodes of 
pain in the past 12 months.  The 2008 examination noted that 
there had not been a history of any incapacitating episodes 
or bed rest prescribed by a physician.  In addition, the 
medical evidence does not otherwise show that the Veteran's 
service-connected low back disability has resulted in 
incapacitating episodes totaling six weeks during any 12 
month period since he filing his claim in 1990.  As such, the 
revised version of DC 5293, in effect from September 23, 2002 
to September 25, 2003, cannot serve as a basis for an 
increased evaluation based upon incapacitating episodes.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.

The Board notes that orthopedic manifestations are to 
evaluated under the rating criteria for limitation of motion 
of the lumbar spine.  At the time the Veteran filed his 
claim, limitation of motion of the lumbar spine was evaluated 
under DC 5292, which provides a 10 percent evaluation for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, DC 5292.

The Board finds that the Veteran's low back disability is 
manifested by no more than moderate limitation of motion of 
the lumber spine, even with consideration of the Veteran's 
complaints of pain.  Range-of-motion testing revealed flexion 
between 15 and 95 degrees, extension between 10 and 30 
degrees, lateral flexion between 15 and 35 degrees, and 
rotation between 20 and 45 degrees.  The Board concludes that 
these findings are analogous to slight limitation of motion 
under DC 5292, for which a 10 percent rating is assigned.  
However, after considering the Veteran's complaints of pain, 
the Board finds that a 20 percent rating is warranted under 
DC 5292.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

As to the determination of an appropriate evaluation for the 
Veteran's neurological manifestations, the Board finds that 
the Veteran's low back disability is manifested by no more 
than mild incomplete paralysis of the sciatic nerve under DC 
8520.  As noted above, a VA examiner in April 1995 attributed 
the Veteran's mild length dependent peripheral neuropathy to 
the Veteran's poor nutrition.  A VA examiner in April 1997 
indicated that he found no EMG evidence of any current 
radiculopathy.  VA examiner reached the same conclusion in 
May 1997, February 1998, and August 2005, indicating that 
there was no actual evidence of neurologic deficits related 
to the veteran's low back disability.  The subsequent VA 
examination in 2008 revealed no neurological manifestations 
or history of such.  In light of these findings, the Board 
concludes that the Veteran's low back disability is 
manifested by no more than mild incomplete paralysis of the 
sciatic nerve under DC 8520.  Thus, a 10 percent disability 
rating is warranted for neurological manifestations of the 
Veteran's low back disability.  See 38 C.F.R. § 4.31.

The separate orthopedic and neurologic evaluations must now 
be combined under 38 C.F.R. § 4.25.  The Board notes that 38 
C.F.R. § 4.25 directs a procedure for determining a combined 
rating using its Combined Ratings Table (Table).  The highest 
rated (most disabling conditions) are considered first, with 
less disabling conditions factored in later according to the 
percentage level of disability.

Applying the Table here, the 20 percent rating for the 
Veteran's orthopedic manifestations of his low back 
disability is combined with the 10 percent rating for his 
neurological manifestations, resulting in a "raw" combined 
rating of 28 percent.  This "raw" rating must next be 
converted to the nearest degree divisible by 10, and all raw 
ratings ending in 5's must be adjusted upward.  The Veteran's 
raw 28 percent evaluation thus becomes a combined rating of 
30 percent.  38 C.F.R. § 4.25.

Thus, the criteria as in effect prior to September 26, 2003, 
do not entitle the Veteran to an evaluation in excess of 40 
percent for his service-connected disability due to low back 
pain with radiculopathy.


C. Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
diagnostic codes for spine disabilities were relabeled from 
DC 5235 to DC 5243, but DC 5243, addressing intervertebral 
disc syndrome, continued to embody the aforementioned revised 
provisions of DC 5293 (as effective from September 23, 2002) 
with respect to the evaluation of incapacitating episodes.

The new diagnostic codes for evaluating spine disabilities 
are: DC 5235 (vertebral fracture or dislocation); DC 5236 
(sacroiliac injury and weakness); DC 5237 (lumbosacral or 
cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (intervertebral disc syndrome).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following criteria should 
be used:

100 percent for unfavorable ankylosis of the entire 
spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 
15 degrees or less; or, favorable ankylosis of the 
entire cervical spine;

20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined 
range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10 percent for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.

38 C.F.R. § 4.71a (2008).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V.)  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used 
for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2).  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal 
for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents 
favorable ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

38 C.F.R. § 4.71a (2008).

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine do not warrant a 
disability rating in excess of 40 percent for the veteran's 
low back disability.  As noted above, a disability rating 
greater than 20 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  However, 
range of motion testing of the lumbosacral spine generally 
showed flexion of at least 40 degrees.  The Board 
acknowledges that range of motion testing in February 1998 
showed flexion to only 15 degrees.  However, this is merely 
one isolated finding, as testing on nine other occasions 
showed flexion between 40 and 95 degrees.  

The Board thus finds that the Veteran's thoracolumbar spine 
demonstrated flexion greater than 30 degrees, as well as 
motion in every direction, thereby precluding a finding of 
ankylosis.  In fact, on the 2008 examination, it was very 
clearly stated that there was no ankylosis.  These findings 
are consistent with a 20 percent disability rating for 
orthopedic manifestations.

The Board also finds that a disability rating in excess of 20 
percent is not warranted on the basis of functional loss due 
to pain and/or weakness.  38 C.F.R. § 4.40, 4.45, 4.59.  In 
this regard, physical examinations generally revealed that 
strength was generally 5/5 (normal).  In addition, a VA 
examiner in December 1996 stated that, although pain could 
significantly limit function and mobility, he found no excess 
fatigability, incoordination, pain on movement, or limitation 
of motion due to pain on use.  The August 2005 VA examination 
report notes that motion was performed without any increased 
pain.  The September 2005 VA examination report also noted 
that motion was unaffected by repetition but limited by pain, 
and that no apparent weakness was present.  In July 2008, 
pain was only shown on forward flexion and left lateral 
flexion and was noted to be mild in degree.  

In light of these findings, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.49 provide no basis for a disability rating in 
excess of 20 percent for the veteran's orthopedic 
manifestations of his low back disability.

In addition, for the period from September 26, 2003, the 
Board has already evaluated the Veteran's neurological 
manifestations as 10 percent disabling under DC 8520.  Thus, 
the Veteran's combined disability rating can be no higher 
than 30 percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 40 
percent for the Veteran's service-connected low back 
disability.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
Veteran's claim, the doctrine is not for application, 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990), and the appeal is denied.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Although the Veteran's representative asserts that the RO did 
not make any consideration of whether an extraschedular 
rating, the December 2008 SSOC specifically stated that the 
RO declined to refer the claim to the Director of 
Compensation and Pension Service.

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's low 
back disability with the established criteria found in the 
rating schedule for low back disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability since service.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  As 
noted, the VA examiner in 2008 addressed this matter, stating 
that the Veteran was retired due to age and choice.  
Moreover, there is no credible evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no credible evidence in the record to 
indicate that this service-connected low back disability on 
appeal causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected low back disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for his low back disability 
which has been rated, as noted above, as 40 percent 
disabling.  This is the only service-connected disability.  

However, the question remains as to whether his service-
connected disability prevents him from securing and following 
substantially gainful employment.

As noted, the veteran is receiving a 40 percent combined 
rating which is appropriate.  Accordingly, at a 40 percent 
rating, the Veteran's service-connected disability does not 
render him eligible for TDIU under the schedular percentage 
requirements contemplated by VA regulation.  See 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The essential issue is whether the Veteran's service-
connected disability precludes him from engaging in 
substantially gainful employment (i.e. work which is more 
than marginal, that permits the individual to earn a "living 
wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 
356 (1991).  The record must reflect that circumstances, 
apart from non-service-connected conditions, place him in a 
different position than other veterans having the same 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  

The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The Veteran has been retired for years.  This claim was 
remanded for the purpose of having the Veteran be examined by 
VA to determine if he is unemployable due to his low back 
disability.  The Veteran was examined for this purpose in 
July 2008.  The examiner opined that the Veteran retired due 
to age and by choice and that his low back disability did not 
render the Veteran unable to obtain and retain gainful 
employment.  Although the Veteran's representative asserted 
that there was no rationale for this opinion, the examiner 
stated that the unemployment status was due to age and 
choice.  A full physical examination of the back was 
conducted prior to the rendering of that opinion.  

The Board finds that the Veteran's service-connected low back 
disability alone does not preclude him from engaging in 
substantially gainful employment.  A combined 40 percent 
rating contemplates an impairment in the ability to perform 
substantially gainful employment due to the Veteran's 
service-connected disability.  However, "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  

The Board finds that the VA Schedule for Rating Disabilities 
and the disability evaluation assigned to the Veteran's 
service-connected low back disability under that Schedule 
accurately reflect the Veteran's overall impairment to his 
earning capacity.  Therefore, a TDIU rating is not warranted.




ORDER

A disability rating in excess of 40 percent for low back pain 
with radiculopathy is denied.

A TDIU is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


